Order, Supreme Court, New York County, entered on June 30, 1975, which granted defendants’ motion for a protective order vacating notices to take the depositions of two witnesses and portions of a notice for discovery and inspection, unanimously modified, on the law and in the exercise of discretion, to the extent of denying the motion to vacate the notices to take depositions, and, as so modified affirmed, without costs and without disbursements. In this action for breach of contract to pay brokerage commissions, plaintiff has satisfactorily established adequate special circumstances (CPLR 3101, subd [a], par [4]) to depose the witnesses. Although both are nonparties to this action, they possess knowledge relating to the alleged hiring of plaintiff as broker, as well as concerning the transactions involved and prior offers to purchase, which may affect plaintiff’s right of recovery. Such evidence is "material and necessary” to the prosecution of this action (CPLR 3101, subd [a]), terms liberally interpreted so as to require disclosure, upon request, of any facts which would assist preparation for trial by sharpening the issues (Allen v Crowell-Collier Pub. Co., 21 NY2d 403, 406-408). The testimony of each of said persons is of such nature (Allen v Crowell-Collier Pub. Co., supra, p 407). Those portions of the notice for discovery and inspection which were stricken were properly eliminated. (See Rios v Donovan, 21 AD2d 409.) Concur—Stevens, P. J., Kupferman, Birns, Capozzoli and Lane, JJ.